IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MAURICE NOBLE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3980

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 7, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Maurice Noble, pro se, Petitioner.

Pamela Jo Bondi, Attorney General and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Munn v. Fla. Parole Comm’n, 807 So. 2d 733 (Fla. 1st DCA

2002) (holding that where the trial court has recently taken action on a pending

pleading, mandamus relief was not warranted).

BENTON, CLARK, and SWANSON, JJ., CONCUR.